Billings, J.,
dissenting. I must respectfully dissent. The majority fails to adequately and correctly address the determinative jurisdictional issue: whether the Labor Relations Board had jurisdiction to entertain the grievance. In my opinion the grievant failed to state a cognizable claim. He did not allege that he was injured by the alleged contract violation, nor did he allege any threat of future injury as a result of the alleged violation.
To confer jurisdiction on the Vermont Labor Relations Board under the controlling statute, there must be a grievance, see 3 V.S.A. § 926, i.e., an actual controversy between the parties, see Town of Cavendish v. Vermont Public Power Supply Authority, 141 Vt. 144, 148, 446 A.2d 792, 794 (1982). Implicit in the statutory definition of grievance, 3 V.S.A. § 902(14), is the element of real injury, or at least the palpable threat of injury, to the employee. This grievance, however, presented no allegation of injury. Neither the Board nor this Court sits to adjudicate potential or illusory disputes. The Board has no jurisdiction in the absence of an allegation of injury, which is a necessary element of any grievance. Since the appellee’s grievance did not contain such an allegation, the Board was without jurisdiction to decide his claim.
In dissenting from the majority opinion, I would reverse the Vermont Labor Board’s decision and dismiss the grievance.
I am authorized to state that Mr. Justice Hill joins this dissent.